                        Case 1:20-cr-01224-JB Document 1 Filed 03/16/20 Page 1 of 6
                                                                                                          ,tr?.iffitffiffi,
At 9l (Rev. ll/l   l)   Criminal Complaint



                                           Uurso Srares Drsrrucr Counr                                                 1{AR   I,WN
                                                                    for the
                                                                                                             ,,,.,:I!B         &LFERS
                                                           District of New Mexico

                    United States of America
                                      v.
                        DANIEL LOGAN MOCK                                      caseNo.
                                                                                         ?nt A>?
                               Defendant(s)


                                                     CRIMINAL COMPLAINT
          [, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s)          of             03t14t2020                    in the county   of          Bernalillo           in the
                           District of        New Mexico           , the defendant(s) violated:

             Code Section                                                        Offense Descriptiort
2 counts of Title 18 USC 875(c)                  I   nterstate communication threats




          This criminal complaint is based on these facts:

See attached affidavit.




         d   Continued on the attached street.




                                                                                              Special Agent Stacey Stout
                                                                                                  Printed name and litle

Sworn to before me by reasonable electronic means.


             March 76,2020

                            Albuquerque, NM
City and state:
 Case 1:20-cr-01224-JB Document 1 Filed 03/16/20 Page 2 of 6




                                    AFFIDAVIT

     Your affiant stacey stout, haviug been duly swom, does hereby depose and say:

                                    Introduction

l.    I have been a Special Agent of   the Federal Bureau of lnvestigation (FBI), United
      States Department of Justice, since September 2019. As such,    I   am a "federal law
      enforcement officer" within the meaning    of Federal Rule of Crimina] Procedure
     a1(a)(2)(C), that is, a govenrment agent engaged in enforcing the criminal laws and
      duly authorized by the Attorney General to request arrest warrants. I am currently
     assigned    to the FBI's Albuquerque Field Office in which      I    am authorized to
     investigate crimes involving Interstate Communications. The information set forth

     in this aJfidavit was derived from my own investigation and/or communicated to
     me by other swom law enforcement officers. Because this affidavit is submitted        for
     the limited purpose of securing an arrest warrant, your affiant has not included each

     and every fact known to me conceming this investigation. Your affiant has set forth

     only those facts that he believes axe necessary to establish that probable cause to
     support a criminal complaint against DANIEL MOCK in violation of Title 18
     U.S.C. $ 875(c).


                              Details of Investisation

     Backsround

     On or about June 2019, the Federal Bureau of Investigation received information
     in regards to threatening comments and antigovernment/antiauthority ideology by
     DANIEL MOCK. A Suffolk County (New York) Police Department Investigator
     provided information regarding posts and comments made on the Oath Keepers
     Facebook page by a Facebook user with the user name Daniel Mock and Facebook
     user   ID   100007964919656. The account posted comments            in   reference   to   a

     shooting at the Earle Cabell Federal Court House in Dallas on June 17, 2019,
     including the following: "This guy is a hero attacking tyrannical and comrpt
     government organizations. We need more patriotic americans like him attacking
     Case 1:20-cr-01224-JB Document 1 Filed 03/16/20 Page 3 of 6




      more govemment targets. Time to let the government know we wont be pushed
      around anymore. Use your second amendment RIGHT against this broken
      oppressive system. Protect those who can not protect themselves and freedom on

      my friends." Based on subsequent investigation, it appeared that the Facebook user

      was DANIEL MOCK (year of birth 1986).



      Count I


J.    on March 74,2020, the FBI Albuquerque Division was informed byNew Mexico
      State Police (NMSP) that on March L3,2020, Facebook user Daniel.Mock.965
      posted threatening comments on a Facebook page operated by the Governor      ofNew
      Mexico, with user name @GovMLG. One comment read, o'Time to pick up your
      rifles and kill this governor so we can reestablish the constitution as law of New
      Mexico. I'm done with comrpt government. They will serve the people or die."
      Another comment posted on March 13, 2020, read            "I   am going to begin red
      flagging myself in order to combat and kill all police and govemment ofFrcials who
      are in violation   of the constitution. All officers who respond will be executed for
      Tyranny. So ask yourself is violating my rights worttr your life? Cause I have no
      fear of killing bad men and dying for the people."


      Count 2


4.    Additionally, oo March 2, 202a, Daniel.Mock.965 posted a comment to the
      @GovMLG Facebook page that read, "There is never going to be a case. Focus
      your energy on more important things like tickets for the police who violated traffic
      and parking laws, This is why we are going to execute you."



      User Auribution


5.    on March L4,2020, Facebook, Inc. provided the FBI with information about the
      Facebook account with user name Daniel.Mock.965. The information showed that
     Case 1:20-cr-01224-JB Document 1 Filed 03/16/20 Page 4 of 6




      the account holder provided the name "Daniel Mock" and the email address
      danmockl98666@gmail.com when the account was created on March 8, 2018. The
      account holder provided the telephone number (910) 476-5585 when the account

      was created. Open source research indicated that this telephone number was
      associated with another individual as of March 14, 2A20. The information showed

      that the last location associated with the account holder's device was latitude
      35.0852305 and longitude -106.6500664, the coordinates               of a location in
      Albuquerque, New Mexico. Facebook indicated the accuracy of the coordinates is
      approximately 16 meters. The information showed lntemet Protocol (IP) addresses
      that used the account on or about March 13 and r4'fi, 2ozo. The associated Ip
      addresses appear to be associated with TMobile and       AT&T. Based on my training
      and experience it is likely that the user of the account is utilizing a smartphone. The

      coordinates provided indicate the user of the account was located in Albuquerque,
      New Mexico at approximately 00:07:40 UTC on March 14,2020.


6.    On March 14, 2020, FBI Agents went to the vioinity of the coordinates: latitude
      35.0852305 and longitude -106.650A664. The location is at the southwest corner
      of the intersection of Copper Avenue NW and 3'd street NW in Albuquerque, NM.
      At this location, Agents observed   a   multistory business structure housing   a   parking
      garage and what appeared to be other businesses. Agents observed a business on

      the ground floor which appeared to be a cannabis dispensary with a sign reading,

      "Hawest." Open source research revealed that there is a cannabis dispensary called
      The Harvest Foundation located in the vicinity of the coordinates , at 220 Copper
      Avenue NW, Suite 110A, Albuquerque, New Mexico 8:7LAZ.


7.    Research provided by NMSP to the FBI identified Harvest Foundation as a possible

      employer of MOCK.


8.    on March 14,2020, your affiant viewed Facebook user Daniel.Mock.965's profile
      picture. On March 14,2020, your affiant viewed an identification card photograph
      of DANIEL LOGAN MOCK (year of birth 1986) from New Mexico Motor Vehicle
    Case 1:20-cr-01224-JB Document 1 Filed 03/16/20 Page 5 of 6




         Division (MVD) records. The identification card was issued on August 15,2019.
         The Vff/n photograph of MOCK and profile picture of Facebook user
         Daniel.Mock.965 were similar.


9.       On approximately March 14,2020, NMSP made contact via telephone with L.A.
         (year of birth 1997), in regard to the comments posted on the Governor's Facebook

         page on March, 13,2020. L.A. is        in a relationship with MOCK and is MOCK's
         girlfriend. L.A. indicated that MOCK sent the Facebook posts on the New Mexico
         Governor's Facebook page. L.A. stated that MOCK sent the communication and
         has done   it several times. L.A. stated that MOCK does not mean to threaten anyone
         with his rhetoric and was "blowing offsteam." L.A. stated that MOCK worked at
         a dispensary   in Albuquerque.


10. Open souroe         reporting indicates that Facebook, Inc. is located at 1601 Willow
         Road, Menlo Park, Califomia94025.


I   l.   Open source reporting indicates that        AT&T is located   at 208 South Akard, Dallas,

         Texas 75202.


12. Open source          reporting indicates that TMobile         is   located at   4 Sylvan Way,
         Parsippany, New Jersey 07054,


13.      On or about March 14, 2020, law enforcement databases were searched and
         indicated that MOCK attempted to purchase firearms in 2014 and 2016 and was
         denied from federal firearms license establishments.


14. Based on the aforementioned facts,           your affiant respectfully submits that there is
         probable cause to believe that on or about March 2,2020 and March 14,2020,
         DANIEL MOCK did transmit in interstate or foreign commerce communications
         containing threats to   kill law enforcement and the Governor of New Mexico in
         violation of Title l8 U.S.C.   $ 875 (c).   This violation occuned in the District ofNew
         Mexico.
    Case 1:20-cr-01224-JB Document 1 Filed 03/16/20 Page 6 of 6




   15.   I swear that this information is true and correct to the best of my knowledge.




                                                                    l Agent - FBI

SWORN to before me by reasonable electronic means
this 16th day of March,2020.
